Citation Nr: 1241380	
Decision Date: 12/04/12    Archive Date: 12/12/12

DOCKET NO.  09-31 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney at Law


ATTORNEY FOR THE BOARD

C. Fleming, Counsel






INTRODUCTION

The Veteran had active service from July 1971 to April 1973.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, granted service connection for PTSD and assigned a 10 percent disability rating, effective from August 25, 2006.  In an April 2011 decision, the Board granted the Veteran an increased rating, to 30 percent, for his PTSD.  A May 2011 rating action effectuated the Board's decision and assigned an effective date of August 25, 2006 for the grant of 30 percent for the service-connected PTSD.  

Thereafter, the Veteran filed a timely appeal of the Board's decision with the United States Court of Appeals for Veterans Claims (Court).  In February 2012, the Court vacated the portion of the Board's decision denying an increased rating in excess of 30 percent and remanded the matter for further consideration consistent with a Joint Motion for Remand (Joint Motion).


FINDING OF FACT

Throughout the appeal period, the Veteran's PTSD has been manifested by ongoing symptoms of panic attacks, anger outbursts, nightmares, difficulty sleeping, and social isolation that have resulted in total social and occupational impairment.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for an initial 100 percent disability evaluation for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.130, Diagnostic Code 9411 (2012).  
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 (West 2002 & Supp. 2012)).  The VCAA imposes obligations on VA in terms of its duty to notify and to assist claimants.  The Board has considered the legislation regarding VA's duty to notify and to assist claimants but finds that, given the favorable action taken herein with regard to the issue of entitlement to an increased rating for the service-connected PTSD, no further discussion of these VCAA requirements is required with respect to this claim.  Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where a veteran appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.  See also Hart v Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending). 

The Veteran's PTSD is currently assigned a 30 percent disability evaluation effective from August 25, 2006, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  The Rating Schedule establishes a general rating formula for mental disorders.  38 C.F.R. § 4.130.  Ratings are assigned according to the manifestation of particular symptoms.  The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  Accordingly, the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).  Id.  

Pursuant to Diagnostic Code 9411, a 30 percent evaluation is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent evaluation is for assignment when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty establishing effective work and social relationships.

A 70 percent disability evaluation is contemplated for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships).  

A 100 percent evaluation is warranted when there is evidence of total occupational and social impairment due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

In evaluating the evidence, the Board has also noted the various Global Assessment of Functioning (GAF) scores that clinicians have assigned.  The GAF is a scale reflecting the psychological, social and occupational functioning on a hypothetical continuum of mental health illness.  DSM-IV; Carpenter v. Brown, 8 Vet. App. 240 (1995).  For example, a GAF score of 41 to 50 contemplates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or serious impairment in social, occupational, or social functioning (e.g., no friends, unable to keep a job).  DSM-IV at 46-47.  Although a GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders, the GAF scores assigned in a case are not dispositive of whether overall improvement has been established; rather, they must be considered in light of the actual symptoms of the Veteran's disorder.  38 C.F.R. § 4.126(a) (2012).  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran's PTSD is most appropriately rated as 100 percent disabling.  This is so for the entirety of the appellate period.    

In so finding, the Board notes that the Veteran initially underwent VA examination in August 2007.  At that time, he reported nightmares, poor sleep, distrust of others, and anger problems occurring most days.  Additionally, the Veteran indicated that he had worked over 20 jobs since he left the military.  He stated that he had been unemployed three or four years at a time and had not held a job for longer than five years.  The Veteran stated that he had been married for three years and had a great relationship with his children, but stated that he did not participate in any social activities.  Examination revealed that the Veteran's communication was clear and intelligible.  He denied auditory and visual hallucinations, and no overt delusions were apparent.  He showed no signs of psychosis or disorientation and was noted to have good eye contact throughout the examination.  He denied suicidal and homicidal ideation and reported no problems with daily activities.  He reported some difficulty with long-term memory; however, the examiner noted he was able to give an adequate history for the purpose of the examination.  His speech was clear and coherent.  He did report a history of panic attacks in the past, mostly when he was around crowds of people.  He had no difficulty with impulse control.  The Veteran indicated that he averaged about four to five hours of sleep a day.  The examiner diagnosed the Veteran with PTSD, with an overall level of traumatic stress "in the high moderate to severe range."  He assigned a GAF score of 50.

The Veteran again underwent a VA examination in January 2009.  At that time, he reported doing better, including better sleep and fewer disturbing dreams due to new medication, although he stated that he continued to experience nightmares.  In particular, he reported that he experienced panic attacks and nightmares daily and was constantly suffering from a lack of sleep, which he stated made it "difficult or impossible to work."  He reported that he was unable to deal with crowds and did not socialize outside the family but had a strong relationship with his wife and children.  Examination showed that his affect, behavior, and thought processes to be normal with no indication of disorientation or delusions.  He complained of panic attacks but denied homicidal or suicidal ideation.  The examiner noted that the Veteran's nightmares were the most troubling aspect of his functional difficulty and contributed to his sleep disturbances, which interfered with his ability to keep a job.  The examiner further found that, even though the Veteran had recently shown steady improvement in functioning, he still remained unable to function in work settings due to chronic sleeplessness.  The examiner opined that the Veteran's PTSD caused total occupational and social impairment and reiterated that his sleeping and social problems were interfering with his ability to work.  The examiner noted that the Veteran reported having retired due to both physical and psychiatric problems but found that "he has been and remains unable to function in work settings" due to chronic lack of sleep and social avoidance.  Noting that the Veteran had reported some improving symptoms due to a change in medication, the examiner assigned a higher GAF score of 55.  

Post-service treatment records reflect that the Veteran has been seen on multiple occasions by VA treatment providers for treatment of his PTSD.  Between 2006 and 2008, the Veteran experienced frequent nightmares, as well as increasing anxiety, aggression, and a short temper.  In particular, treatment records from July 2008 indicate that the Veteran complained of nightmares and poor sleep, as well as increasing anxiety, aggression, and a short temper.  The Veteran reported at that time that he was "unable to be around others."  In addition, in an October 2012 statement, the Veteran described worsening symptoms of his PTSD.  

In addition, the Veteran's treating VA psychiatrist submitted letters dated in December 2008 and September 2012 regarding the Veteran's PTSD.  In the December 2008 letter, the psychiatrist stated that he had treated the Veteran since 2006 and noted that the Veteran suffered from flashbacks, panic attacks, and frequent nightmares that left him with "little energy left to work."  He stated that the Veteran was unable to work.  Similarly, in the September 2012 letter, the psychiatrist stated that the Veteran's PTSD has resulted in "occupational and social impairment with deficiencies in most areas since August 2006."  In particular, the psychiatrist noted that the Veteran experienced frequent nightmares, lack of concentration, frequent anger, and an inability to socialize or be in crowds.  The psychiatrist opined that the Veteran "has not been able to work due to these symptoms" for more than a decade.  The physician assigned a GAF score of 45 and concluded that the Veteran "has been unable to obtain and maintain substantially gainful employment due to the severity of his PTSD alone since August of 2006."

Based on the foregoing, the Board concludes that the evidence of record reflects total social and occupational impairment as a result of the Veteran's PTSD.  In this regard, the Board notes that the evidence of record reveals subjective complaints of panic attacks, difficulty controlling anger, nightmares, difficulty sleeping, and social isolation.  The record also indicates that the Veteran receives ongoing treatment for his PTSD symptoms, including sleep problems and social isolation.  Moreover, the Veteran has a history of social isolation outside his family and an inability to maintain employment due to problems with sleep and anger.  

The evidence also shows that there is social and occupational impairment regarding the Veteran's social relationships and his ability to conduct his occupational duties.  Indeed, the Veteran isolates himself and has stated on multiple occasions that he is unable to withstand crowds and does not socialize outside his immediate family.  It has been further noted by both the August 2007 and January 2009 VA examiners that the Veteran's only close relationships are with his wife and children.  In addition, the Veteran has on multiple occasions attributed his inability to continue working to his PTSD symptoms.  Similarly, his treating VA psychiatrist stated in his December 2008 and September 2012 letters that the Veteran is unable to maintain gainful employment due solely to his PTSD.  In addition, despite finding that the Veteran's symptoms had improved, as evidenced by an increased GAF score of 55, the January 2009 VA examiner found that the Veteran was "unable to function in work settings" due to symptoms of his PTSD.  Further review of the record reflects that the Veteran's treating VA psychiatrist has assigned GAF scores illustrating that the Veteran's psychiatric problems are of a magnitude to prevent him from working and that his mental disorder results in no meaningful social contacts outside of his immediate family members-namely his wife and children.  Indeed, the VA psychiatrist assigned the Veteran a GAF score of 45, which contemplates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or serious impairment in social, occupational, or social functioning (e.g., no friends, unable to keep a job).  DSM-IV at 46-47.  

Also, as previously noted, it is not necessary that all of the particular symptoms described in the rating criteria for a particular degree of disability be present, and it is evident from the medical evidence that the level of impairment more nearly approximates a 100 percent evaluation.  Mauerhan, 16 Vet. App. at 442.  Considering the benefit-of-the doubt rule (38 U.S.C.A. § 5107(b)) and the rule concerning which of two alternative ratings should be assigned (38 C.F.R. § 4.7), the Board finds that the present severity of the disability at issue is more appropriately reflected by a 100 percent evaluation.  As such, the benefit of the doubt is resolved in the Veteran's favor, and a 100 percent rating for PTSD is granted.  See 38 U.S.C.A. § 1155, 5107; 38 C.F.R. §§ 4.7, 4.126, 4.130, Diagnostic Code 9411.  This is so for the entirety of the appellate period. 

The Board has considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulations, an extra-schedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular scheduler standards.  38 C.F.R. § 3.321(b)(1) (2010); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  Because in this case, however, the application of the regular schedular standards has resulted in a total rating, referral of this matter to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for consideration of the assignment of an extra-schedular evaluation need not be considered.  

The Board notes further that the Veteran has alleged an inability to retain employment due to his service-connected PTSD.  In Rice v. Shinseki, the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board must thus consider the TDIU issue as part of the Veteran's claim for increase.  Id.; VAOGCPREC 06-96, 61 Fed. Reg. 66,749 (1996).  As discussed above, however, the Board is herein granting a 100 percent disability rating for the Veteran's service-connected PTSD.  Further, PTSD is the Veteran's only service-connected disability.  As the Veteran's assertions regarding his inability to work rely solely on his service-connected PTSD symptomatology, the issue of entitlement to a TDIU, raised pursuant to Rice, is rendered moot by the assignment of the 100 percent schedular disability rating assigned herein for the Veteran's service-connected PTSD.  See Bradley v. Peake, 22 Vet. App. 280 (2008).

ORDER

A 100 percent disability evaluation for PTSD is granted, subject to the provisions governing the award of monetary benefits.  


____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


